Citation Nr: 0123601	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-13 606A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to June 
1966.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In January 2001 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  

Although the veteran requested a personal hearing in June 
1999 and a travel board hearing in July 1999, in 
correspondence received in December 1999, he indicated that 
he no longer wanted a hearing.  While his representative has 
referred to his testimony during a personal hearing, it does 
not appear that one was held during the pendency of his 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's current right eye refractive error, 
presbyopia, anatomic narrow angles, esophoria, cataracts, and 
age-related macular degeneration are not related to his 
service or any incident therein.


CONCLUSION OF LAW

Residuals of a right eye injury were not incurred in or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 2001 letter, the RO advised the veteran of the 
Veterans Claims Assistance Act of 2000, and of the evidence 
necessary to substantiate his claim.  After reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed with respect to this issue, that VA 
has given the veteran adequate notice regarding the evidence 
necessary to substantiate his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001).

Factual Background

The veteran's July 1943 enlistment physical examination 
report indicates that he had 20/20 vision in both eyes.  In 
October 1953, his vision was 20/20 in the right eye, and 
20/70 (corrected to 20/20 with glasses) in the left eye.  The 
veteran was reported to have 20/20 vision, bilaterally in 
October 1945 and October 1949 medical examinations.  There 
was no indication that eyeglasses were needed.  A March 1954 
eye clinic consultation report indicates that the veteran had 
a two-day history of moderate tearing and photophobia in his 
right eye with subsequent sudden onset of severe pain.  A 
foreign body was removed from the right eye cornea.  At that 
time, his vision was 20/40-2.  The diagnosis was foreign body 
in the right eye with mild secondary iritis.  An August 1957 
medical examination report shows that the vision in his right 
eye was 20/20.  A July 1963 ophthalmic report indicates that 
his visual acuity was 20/25, corrected to 20/20 in the right 
eye.  An ophthalmoscopy was negative.  An August 1963 medical 
examination report shows that his uncorrected visual acuity 
was 20/40 in both eyes, corrected to 20/20.

In March 1967, the veteran underwent a VA general medical 
examination.  His eyes were evaluated as normal and his 
vision was assessed as 20/20 in the right eye and 20/30 in 
the left eye.

Treatment records from Keesler Air Force Base (AFB) Medical 
Center, dating from May 1968 to June 1998, indicate that the 
veteran routinely underwent eye examinations and received 
prescriptions for corrective lenses during that period.  A 
September 1987 eye examination report noted that the veteran 
had beginning cataract in his left eye.  The assessment was 
presbyopia in both eyes with mottling of the maculae and 
early lens changes in the left eye.  In February 1991, an eye 
examination found evidence of posterior vitreous detachment.  
A May 1991 examination report assessed astigmatism, 
hyperopia, presbyopia and early macular pigment changes in 
both eyes.  The assessment in an April 1992 examination was 
the same, with the additional assessment of age-related 
macular degeneration.  A September 1993 record indicated a 
probable old right eye choroid and retinal injury.  In June 
1997, the diagnoses included:  dry aging macular disease; 
mild cataracts; questionable old choroid and retinal injury 
to explain retinal pigmentosa disturbance in the macula of 
the right eye; and intraocular pressure asymmetry.  A June 
1998 eye examination shows diagnoses of dry age-related 
macular degeneration; significant retinal pigment disruption, 
mild cataracts and possible history of choroid and retinal 
injury in the right eye.

A March 2001 VA eye examination report gives the veteran's 
history of a right eye corneal injury, with extraction of a 
foreign body.  He stated that his vision had deteriorated 
ever since that time.  He indicated that his eyes were always 
irritated and that he occasionally got pain in his eyes.  The 
examiner reviewed the veteran's claims file and service 
medical records.  The diagnoses included refractive error, 
presbyopia, anatomic narrow angles, esophoria, cataracts, 
age-related macular degeneration of the right eye and left 
eye ptosis.  In an addendum, the examiner opined that it was 
unlikely that any of these diagnoses were the result of the 
veteran's inservice injury.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if 
the condition were subjected to a superimposed disease or 
injury, the additional disability may be service connected.  
See OPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was 
subject to a superimposed disease or injury).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence of record is 
against the veteran's claim of entitlement to service 
connection for residuals of a right eye injury.  Although 
there is evidence that the veteran currently has refractive 
error of the eyes, presbyopia, anatomic narrow angles, 
esophoria, cataracts, age-related macular degeneration of the 
right eye and left eye ptosis, there is no evidence that he 
has any residual eye disability as a result of his inservice 
injury.  Nor has he submitted competent medical evidence that 
his current refractive error is the result of an inservice 
superimposed injury or disease.  Moreover, the March 2001 VA 
examiner opined that it was unlikely that any of the 
veteran's current right eye disabilities were a result of his 
inservice injury.  The veteran is not competent to provide 
evidence that requires medical knowledge or that involves 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, the veteran has not submitted any evidence, 
other than his lay testimony that would refute the VA 
examiner's statement.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for refractive eye error or any other 
eye disability as a residual of his inservice right eye 
injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. § 3.102, 3.303.  Accordingly, the claim for service 
connection for residuals of a right eye injury must be 
denied.


ORDER

Service connection for residuals of a right eye injury is 
denied.


REMAND

In an April 2001 rating decision, the RO awarded a 10 percent 
schedular disability rating for recurrent lumbosacral strain 
with degenerative changes of the thoracic spine.  In a May 
2001 communication, the veteran indicated his disagreement 
with the 10 percent rating.  The Board construes this 
communication as a notice of disagreement.  38 C.F.R. § 
20.201.  Because the notice of disagreement placed the issue 
in appellate status, the matter must be remanded so that the 
RO may issue a statement of the case.  38 U.S.C.A. § 
7105(d)(1) (West 1991); 38 C.F.R. §§ 19.9, 19.26, 19.29 
(2000); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should furnish the veteran and his 
representative a statement of the case on 
the issue of entitlement to an initial 
increased evaluation for his back 
disability and provide a VA Form 9, 
Appeal to Board of Veterans' Appeals, so 
that the veteran may perfect his appeal.

Thereafter, the case should be forwarded to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

